      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 20-10118-RGS

                              BIOPOINT, INC.

                                      v.

                        ANDREW DICKHAUT and
                     CATAPULT STAFFING, LLC d/b/a
                     CATAPULT SOLUTIONS GROUP

                      MEMORANDUM AND ORDER ON
                 CROSS MOTIONS FOR SUMMARY JUDGMENT

                            September 22, 2021

STEARNS, D.J.

     In the operative Second Amended Complaint (SAC), plaintiff BioPoint,

Inc., a life sciences consulting firm, alleges that defendant Andrew Dickhaut,

a Managing Director for defendant and competitor Catapult Staffing, LLC

d/b/a Catapult Solutions Group, exploited BioPoint’s confidential

information suborned from Leah Attis, a former Business Development

Manager for BioPoint to whom Dickhaut is now married. 1 Discovery having

been completed, the parties cross-move for summary judgment.


      1 Attis,
            who was also named as a defendant in this case, was dismissed
for improper venue – BioPoint’s claims against her are required by her
employment agreement to be litigated in Massachusetts state court. See Dkt
# 37. BioPoint elected to bifurcate the claims and continue the suit against
Dickhaut and Catapult in this court. See Dkt # 40.
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 2 of 12




                              BACKGROUND

     BioPoint provides consultant placement services to companies in the

life sciences industry.   To place a consultant, BioPoint refers potential

candidates for a client company’s open positions. BioPoint earns a fee if a

match is made and the candidate accepts an offer from the company. In May

of 2015, BioPoint hired Attis as a Business Development Manager. Attis

signed a Nonsolicition, Noncompetition and Confidentiality Agreement,

committing, inter alia, not to use or share BioPoint’s confidential

information except in performing her job. During her employment with

BioPoint, Attis was engaged to Dickhaut.

     Catapult is a competitor of BioPoint providing similar placement

services. In April of 2017, Catapult hired Dickhaut as the Managing Director

of its Massachusetts office. In or around late 2017, Dickhaut begin soliciting

clients for Catapult in the life sciences industry, a new area of business for

Catapult. BioPoint alleges that Attis shared its confidential information –

including the names of qualified candidates, available positions, and

business know-how, such as bill rates and contracts, with Dickhaut, causing

BioPoint to lose a number of placement opportunities.

     BioPoint terminated Attis on December 4, 2019, and filed this lawsuit

on January 21, 2020. BioPoint asserts claims for misappropriation of trade


                                      2
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 3 of 12




secrets under state (Count I) and federal law (Count II), tortious interference

with its relationships with prospective clients and consultants (Count III),

and unfair and deceptive business practices (Count IV) in violation of Mass.

Gen. Laws. Ch. 93A, § 11. Defendants, in turn, by way of counterclaims,

accuse BioPoint of tortiously interfering with its client relationship with

Vedanta Biosciences, Inc. (Counterclaim Count III) and, reciprocally, for

unfair and deceptive business practices (Counterclaim Count IV). 2

                                 DISCUSSION

      A movant is entitled to summary judgment upon a “show[ing] that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A ‘genuine’ issue is

one that could be resolved in favor of either party, and a ‘material fact’ is one

that has the potential of affecting the outcome of the case.” Calero-Cerezo v.

U. S. Dep’t of Justice, 355 F.3d 6, 19 (1st Cir. 2004), citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248-250 (1986).

BioPoint’s Motion

      Turning first to defendants’ counterclaims: To make out a claim for

intentional interference with contractual relations, defendants must




      2 Defendants voluntarily dismissed with prejudice Counterclaim
Counts I and II alleging misappropriation of trade secrets. See Dkt # 85.
                                       3
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 4 of 12




establish that “(1) [they] had a contract with a third party; (2) [BioPoint]

knowingly induced the third party to break that contract; (3) [BioPoint]’s

interference, in addition to being intentional, was improper in motive or

means; and (4) [defendants] w[ere] harmed by [BioPoint]’s actions.” G.S.

Enters., Inc. v. Falmouth Marine, Inc., 410 Mass. 262, 272 (1991). In

December of 2018, Catapult became the managed services provider (MSP)

overseeing consultant placements for Vedanta. Vedanta terminated the

agreement in April of 2020. Defendants identify the filing of this lawsuit, in

January of 2020, as the catalyst causing Vedanta to rescind the MSP

contract. In defendants’ view, because BioPoint’s Complaint repeatedly

named Vedanta and called out its relationship with Catapult, Vedanta ended

the successful working relationship to avoid entanglement in this litigation.

     BioPoint asserts, and the court agrees, that defendants have failed to

adduce competent evidence that would allow a factfinder to conclude that

BioPoint induced Vedanta to terminate the contract with Catapult.

Defendants offer no evidence that BioPoint ever informed or discussed the

matter with Vedanta. At best there is a coincidence of timing between the

initiation of this lawsuit and Vedanta’s termination of the Catapult

agreement, but that is insufficient to carry defendants’ burden of proof.

Defendants admit that one month prior to BioPoint’s filing of the Complaint,


                                      4
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 5 of 12




Vedanta had reduced Dickhaut’s hours by 50% because of an unrelated

business slowdown, and that Vedanta had told them that it was terminating

the MSP contract to move consultant hiring in-house.

      Defendants see skullduggery in Vedanta’s decision to reverse course

and hire a different outside MSP some months later. Defendants, however,

have no first- (or second-) hand knowledge of what motivated Vedanta’s

decision. See Fed. R. Evid. 602 (personal knowledge is a prerequisite for

testimony). Absent any real evidence (defendants did not take discovery of

Vedanta), defendants’ surmise as to Vedanta’s motivation in replacing them

with another MSP is nothing but speculation and conjecture. 3 Because

defendants’ unfair and deceptive business claim rests on the same

foundation, it too will be dismissed.




      3 Defendants rely on Alnylam Pharms., Inc. v. Dicerna Pharms., Inc.,
2017 WL 6395719 (Mass. Super. Oct. 23, 2017), to support their position that
a plaintiff’s lawsuit against a competitor can sustain a counterclaim for
tortious interference. That case, however, was decided on a motion to
dismiss. Here, to defeat summary judgment (after having had the benefit of
discovery), defendants bear “the burden of producing specific facts sufficient
to deflect the swing of the summary judgment scythe.” Joseph v. Lincare,
Inc., 989 F.3d 147, 157 (1st Cir. 2021), quoting Mulvihill v. Top-Flite Golf Co.,
335 F.3d 15, 19 (1st Cir. 2003). This, defendants have not done.

                                        5
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 6 of 12




Defendants’ Motion

      Defendants, for their part, argue that BioPoint (similarly) lacks

evidence to support its claims. As to Counts I and II,

      [t]o prevail on a claim of misappropriation of trade secrets, a
      plaintiff must show: 1) the information is a trade secret; 2) the
      plaintiff took reasonable steps to preserve the secrecy of the
      information; and 3) the defendant used improper means, in
      breach of a confidential relationship, to acquire and use the trade
      secret.

Incase Inc. v. Timex Corp., 488 F.3d 46, 52 (1st Cir. 2007); see also Viken

Detection Corp. v. Videray Techs. Inc., 384 F. Supp. 3d 168, 177 (D. Mass.

2019) (“The standard for misappropriation under [federal law] is

substantially similar to that under Massachusetts law.”).          Defendants

contend that BioPoint’s asserted “trade secrets” are matters in the public

domain. Defendants note that BioPoint has no proprietary interest in the

names of consultants or their resumes, that BioPoint does not require the

consultants with whom it engages to keep such information confidential, and

that, in any event, the information is readily available on public fora such as

LinkedIn and Zoom Info (Internet sites on which consultants frequently

advertise their qualifications). Likewise, the names of client companies do

not belong to BioPoint, and BioPoint readily shares their identities with

consultants and publishes them on public fora. Defendants also maintain



                                      6
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 7 of 12




that BioPoint cannot demonstrate that defendants ever made use of its

information and, in fact, admitted as much while being deposed.

     BioPoint, for its part, rejects defendants’ pinched view of its

confidential information, which it contends encompasses far more than

publicly available names and resumes, and also includes dossiers

memorializing direct communications with consultants and clients; internal

notes and impressions; reference checks and contracts; and details regarding

internal costs, recruiting strategies, and pricing. BioPoint also emphasizes

that it takes multiple steps to protect this wider range of information,

including the use of a password-protected database, Crelate, and other

security measures on its computer systems; that it requires employees and

consultants to execute confidentiality agreements; and that it maintains a

system of remote surveillance to detect anomalous employee conduct.

     The court agrees with BioPoint that, for purposes of summary

judgment, it has established the existence of an actionable trade secret. “A

trade secret may consist of any formula, pattern, device or compilation of

information which is used in one’s business, and which gives him an

opportunity to obtain an advantage over competitors who do not know or use

it.” J. T. Healy & Son, Inc. v. James A. Murphy & Son, Inc., 357 Mass. 728,

736 (1970). Whether the asserted information constitutes a trade secret


                                     7
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 8 of 12




“depends on the conduct of the parties and the nature of the information.”

Jet Spray Cooler, Inc. v. Crampton, 361 Mass. 835, 840 (1972). There are

      six factors of relevant inquiry: (1) the extent to which the
      information is known outside of the business; (2) the extent to
      which it is known by employees and others involved in the
      business; (3) the extent of measures taken by the employer to
      guard the secrecy of the information; (4) the value of the
      information to the employer and to his competitors; (5) the
      amount of effort or money expended by the employer in
      developing the information; and (6) the ease or difficulty with
      which the information could be properly acquired or duplicated
      by others.
Id.

      BioPoint has presented documentary evidence4 that Attis shared with

Dickhaut information, such as a draft supplier agreement including

comments reflecting BioPoint’s negotiation strategies, see Dkt # 99-17, and

a commission report including consultant names, bill rates, pay rates, and

profit spread, see Dkt # 99-26. “Such information would certainly provide

any competitor with a meaningful business advantage by enabling it to pilfer

business opportunities while avoiding business development costs.        No

serious argument can be made that [BioPoint] would have otherwise been




      4 BioPoint also suggests that because of Attis and Dickhaut’s personal
relationship, it may be reasonably inferred that they exchanged numerous
unmemorialized oral communications involving BioPoint’s proprietary
information.
                                     8
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 9 of 12




willing to share this information freely with competitors.” Ooyala, Inc. v.

Dominguez, 2018 WL 3360759, at *6 (D. Mass. July 10, 2018).

     That some consultant and client information may also be found in the

public domain does not end the inquiry. BioPoint points to instances where

Attis passed specific consultant information and client contacts to Dickhaut.

See, e.g., Dkt # 99-13 (consultant contact and resume); Dkt #99-11

(decisionmaker at a client company). “[K]nowing how to search for a certain

someone is entirely different from knowing whom to search for . . . .”

Ooyala, 2018 WL 3360759, at *6. There is also evidence of instances where

Attis provided candidate names to Dickhaut in response to specific open

positions. See, e.g., Dkt # 99-19 (“[Attis] has someone in her network for

this”). These disclosures are revealing of BioPoint’s professional judgments

derived from its own business development and experience. Defendants

have not proffered evidence “to suggest that [they] had knowledge of the

particular significance of these individuals or their particular contact

information prior to, or independent of, the information from [BioPoint],

nor that it could have acquired this information without significant time and

expense in market research or client development.” Ooyala, 2018 WL

3360759, at *6.




                                     9
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 10 of 12




      Viewing the record in the light most favorable to BioPoint, a factfinder

could infer that over the course of Attis and Dickhaut’s respective

employment at BioPoint and Catapult, defendants used Attis, and, by

extension, her access to BioPoint’s information and know-how, as a resource

to support the development of their nascent life sciences business. See, e.g.,

Dkt # 99-10 (Dickhaut responding “[Attis is] is going to look through the

database at BioPoint and get some info for us” in response to a consultant

inquiry directed to him); Dkt # 99-16 at 3 (Dickhaut “positioned our

capability using the Vedanta story and Shire projects I learned from [Attis]”);

Dkt # 99-19 ( “[Attis] has someone in her network for” a specific position that

Catapult was trying to fill). BioPoint also identifies six consultants that it was

attempting to position with clients only to lose out to Dickhaut and Catapult.

One candidate was placed by Dickhaut at the very company that first offered

BioPoint the same placement opportunity. 5 The remaining five consultants

landed at Catapult’s client Vedanta. In two cases, circumstantial evidence

suggests that Attis provided the candidate consultant’s name to Dickhaut. 6


      5There is no evidence that Attis presented this opportunity to anyone
at BioPoint.

      6In one case, Attis stated in a text to Dickhaut that she had set “2
candidates aside” for his open position. Dkt # 93-41 at LA000232. In
another, defendants point to Catapult recruiter Corey Swiniarski as the
person who had first identified the candidate consultant. See Defs’ Br. (Dkt
                                       10
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 11 of 12




Against this background, the merit of BioPoint’s misappropriation claims is

a question best reserved for a jury.

      Turning to Count III, the summary judgment record also supports

BioPoint’s claim for tortious interference with advantageous relationships.

      The elements of this tort include: (1) a business relationship or
      contemplated contract of economic benefit; (2) the defendant’s
      knowledge of such relationship; (3) the defendant’s interference
      with it through improper motive or means; and (4) the plaintiff's
      loss of advantage directly resulting from the defendant’s conduct.

Am. Priv. Line Servs., Inc. v. E. Microwave, Inc., 980 F.2d 33, 36 (1st Cir.

1992), citing United Truck Leasing Corp. v. Geltman, 406 Mass. 811, 815-

817 (1990). Here defendants challenge BioPoint’s evidence on the third

prong – that defendants acted with either an improper motive or improper

means.7 While the court agrees with defendants that the “[a]dvancement of

one’s economic interest [] is not an improper motive,” TalentBurst, Inc. v.

Collabera, Inc., 567 F. Supp. 2d 261, 269 (D. Mass. 2008), misappropriation

of confidential information can constitute an improper means, see People’s

Choice Mortg., Inc. v. Premium Cap. Funding, LLC, 2010 WL 1267373, at


# 91-1) at 16. However, Swiniarski testified that he only reached out to the
candidate after learning of her through a text message from Dickhaut
containing only her name. See Swiniarski Dep. (Dkt # 93-12) at 75.
      7Defendants do not in their summary judgment motion dispute that
they were aware that BioPoint was pursuing an advantageous relationship
with some of the same consultants and clients.
                                       11
      Case 1:20-cv-10118-RGS Document 102 Filed 09/22/21 Page 12 of 12




*16 (Mass. Super. Mar. 31, 2010) (use of stolen documents to solicit business

was improper means); see also Cavicchi v. Koski, 67 Mass. App. Ct. 654, 658

(2006) (“Improper means include violation of a statute or common-law

precept[.]”).   Because BioPoint’s fourth claim – unfair and deceptive

business practices – derives from its misappropriation and tortious

interference claims, it too survives summary judgment.

                                    ORDER

      For the foregoing reasons, BioPoint’s motion for summary judgment is

ALLOWED, and defendants’ motion for summary judgment is DENIED.

The Clerk will set the case for trial before a jury within the constraints of the

present pandemic.

                                     SO ORDERED.
                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




                                       12
